Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 1 of 9 PagelD: 168

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
LARRY J. KUSHNER and JACQUELINE Bankruptcy Action No. 19-2030 (CMG)
KUSHNER,
ON APPEAL FROM THE
Appellants, BANKRUPTCY COURT OF THE
DISTRICT OF NEW JERSEY

v.
SPECIALIZED LOAN SERVICING LLC, Civil Action No. 19-19626 (MAS)

Appellee. MEMORANDUM OPINION

 

 

SHIPP, District Judge

This matter comes before the Court on Appellants Larry J. Kushner and Jacqueline
Kushner’s (“Appellants”) Appeal (ECF No. 1) of Dismissal of Adversary Proceeding in
Bankruptcy (Bankr. No. 19-2030-CMG, ECF No. 6). Appellants filed a Brief in support of their
Appeal (ECF No. 6), and Appellee Specialized Loan Servicing LLC (“Appellee”) responded (ECF
No. 7). The Court has considered the parties’ submissions and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, the Court affirms the
bankruptcy court's order and denies Appellants’ appeal.

L BACKGROUND
A. The Loan

Jacqueline Kushner executed a note (the “Note”) in favor of FGC Commercial Mortgage
Finance d/b/a Fremont Mortgage on September 19, 2005. (Appellee’s App. 1-5, ECF No. 7-1.)

The Note was secured by a mortgage (the Mortgage”) on rea! property at 731 Greens Avenue,
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 2 of 9 PagelD: 169

Long Branch, NJ (the “Property”). (/d. at 8.) On August 8, 2007, the Mortgage was assigned to
HSBC Bank USA (“HSBC”). (/d. at 27-28.) The loan is currently serviced by Appellee.

B. The Foreclosure

Appellants defaulted under the terms of the Note and Mortgage, and on August 6, 2008, a
foreclosure complaint was filed in the Superior Court of New Jersey, Chancery Division,
Monmouth County. (/d. 29-38.) Summary judgment was entered against Appellants on January
30, 2009, (/d. at 39.) Following argument on the contested motion for entry of final judgment, the
Superior Court entered a writ of execution on February 19, 2010. (4a. at 40-43.)

On August 12, 2015, following an appeal, a federal district court complaint, bankruptcy
proceedings, motions to vacate judgment, and an order to show cause, the Superior Court entered
an amended final judgment against Appellants. (/d. at 44-46.)

C. Appellants’ December 2017 Motion to Vacate Final Judgment

On December 20, 2017, Appellants filed a motion in Superior Court to vacate the Superior
Court’s final judgment. (/d. at 47-60.) The basis for the requested relief was alleged fraud upon
the court perpetrated by HSBC by applying for final judgment in 2010 based on a note HSBC did
not possess. (/d. 49-50.) Appellants argue this was confirmed by HSBC filing an Affidavit of Lost
Note in 2012 in the United States Bankruptcy Court, Action Number 17-28106. (/d. at 48-50,
61-63.) On March 16, 2018, following oral argument, the Superior Court denied Appellants’
motion to vacate final judgment on the merits. (/d. at 64.) Subsequently, a sheriff's sale was
conducted on November 13, 2018, and the Property was sold. (/d. 65-66.)

D. Bankruptcy Procedural History

On November 27, 2018, Appellants filed a bankruptcy proceeding (the “Bankruptcy
Proceeding”). (See Bankr. No. 18-33285-CMG.) On June 25, 2019, Appellants filed an adversary

proceeding (the “Adversary Proceeding”). (See Bankr. No. 19-2030-CMG.) In the Adversary
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 3 of 9 PagelD: 170

Proceeding, Appellants sought vacatur of the sheriff's sale, vacatur of the final judgment of
foreclosure, and damages related to enforcing the final judgment of foreclosure. (See generally
Compl., No. 19-2030 (Bankr. D.N.J. June 25, 2019), ECF No. 1.)

On July 26, 2019, Appellee filed a motion to dismiss the Adversary Proceeding on the basis
that the bankruptcy court lacked subject matter jurisdiction under the Rooker-Feldman doctrine.
(Mot. Dismiss, No. 19-02030 (Bankr. D.N.J. July 26, 2019), ECF No. 4.) On August 19, 2019,
Appellants filed opposition to the motion to dismiss (Pls.” Opp’n Br., No. 19-2030 (Bankr. D.N.J.
Aug. 19, 2019), ECF No. 5.) Appellants were not present, live or telephonically, for the October
16, 2019 hearing to decide the motion. (Appellants’ Br. 8.) Appellants aver that they were told
they “would be called by the [cJourt” to participate in the hearing, (/d.; Sept. 24, 2019 Tr. 16:20,
ECF No. 1-3), but Appellants never received a call (Appellants’ Br. 8). When Appellants attempted
to call the court, they were unable to reach the court’s staff. (/d.) The motion to dismiss the
Adversary Proceeding was granted, and an order was entered on October 17, 2019. (Order
Dismissing Adversary Compl., ECF No. 1-1.)

E. Post-Stay Relief & Appeals

On November 21, 2019, the bankruptcy court vacated the stay and dismissed the
Bankruptcy Proceeding. (Appellee’s App. 67-69.) The title to the Property has transferred to a
third party, and the deed was recorded. (/d. at 69-75.)

On October 31, 2019, Appellants initiated this action and appealed the dismissal of the

Adversary Proceeding to this Court.' (Notice of Appeal, ECF No. 1.)

 

' On October 31, 2019, Appellants also appealed the Bankruptcy Proceeding to this Court. (Notice
of Appeal, No. 19-19625 (D.N.J. Oct. 31, 2019), ECF No. 1.) The Court dismissed that matter
without prejudice pursuant to Local Civil Rule 41.1(a). (Order for Dismissal. No. !9-19625 (D.N_J.
June 29. 2020), ECF No. 9.)
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 4 of 9 PageID: 171

On November 7, 2019, Appellants moved to vacate the judgment and sale in Superior
Court, which was denied on December 6, 2019. (Dec. 6, 2019 Order, Appellee’s App. 76.) The
Appellants appealed the dismissal to the Appellate Division of the Superior Court: their appeal
was dismissed for failure to prosecute. See Order Dismissing Appeal, HSBC v. Kushner,
No. A-002035-19T1 (N.J. Super. Ct. App. Div. June 16, 2020).

II. LEGAL STANDARD

A district court has appellate jurisdiction over a bankruptcy court's final judgments, orders,
and decrees. See 28 U.S.C. § 158(a)(1). The standard of review for bankruptcy court decisions “is
determined by the nature of the issues presented on appeal.” Baron & Budd, P.C. v. Unsecured
Asbestos Claimants Comm., 321 B.R. 147, 157 (D.N.J. 2005). Findings of fact are reviewed under
a clearly erroneous standard, where factual findings may only be overturned “when ‘the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
committed.”” Jn re Cellnet Data Sys., Inc., 327 F.3d 242, 244 (3d Cir. 2003) (quoting United States
v. US. Gypsum Co., 333 U.S. 364, 395 (1948)). Legal conclusions, on the other hand. are subject
to de novo, or plenary, review by the district court. See Donaldson v. Bernstein, 104 F.3d 547, 551
(3d Cir. 1997).

If it is alleged that the bankruptcy court abused its discretionary authority, the district court
may only inquire whether the bankruptcy court's decision “rests upon a clearly erroneous finding
of fact, an errant conclusion of law, or an improper application of law to fact.” Int'l Union, VAW
v. Mack Trucks, inc., 820 F.2d 91, 95 (3d Cir. 1987).

Federal courts, as courts of limited jurisdiction, presume a lack of jurisdiction. Kokkonen
v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). The party seeking to invoke the court's
jurisdiction bears the burden of proving that subject matter jurisdiction exists. fd. Furthermore, a

federal court must inquire into the court’s subject matter jurisdiction sua sponte “when subject
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 5 of 9 PagelD: 172

matter jurisdiction is in question.” Shaffer v. GTE N., Inc., 284 F.3d 500, 502 (3d Cir. 2002}
(citation omitted); Bracken v. Matgouranis, 296 F.3d 160, 162 (3d Cir. 2002) (“Court(s have] a
continuing obligation to swa sponte raise the issue of subject matter jurisdiction.”) “Under Federal
Rule of Civil Procedure 12(h)(3), *[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.” Chin v. Xerox Corp., No. 11-3069, 2012 WL
6027169, at *4 (D.N.J. Dec. 4, 2012) (quoting Fed. R. Civ. P. 12(h)(3)).

III. DISCUSSION

A, Appellants’ Appeal Must be Dismissed Because the Court Lacks Subject
Matter Jurisdiction.

In its motion to dismiss the Adversary Proceeding, Appellee argued that Appellants were
simply attempting to appeal the state court’s final judgment in the foreclosure action, and that
Appellants’ claims are precluded by the Rooker-Feldman doctrine. (Def.’s Moving Br. 1,
No. 19-02030 (Bankr. D.N.J. July 26, 2019), ECF No. 4-1.) Appellants argue that the Rooker-
Feldman doctrine is inapplicable here because they allege fraud by the Appellees. (Appellants*
Br. 9, ECF No. 6.)

The Rooker-Feldman doctrine stems from 28 U.S.C. § 1257 and the principle that only the
United States Supreme Court has appellate jurisdiction over the civil judgments of state courts.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005). “The
Rooker-Feldman doctrine bars federal district courts from hearing cases ‘that are essentially
appeals from state-court judgments.’" Nest v. Nationstar Mortg., LLC, No. 16-4282, 2016 WL
4541871, at *2 (D.N.J. Aug. 31, 2016) (quoting Great IW. Mining & Mineral Co. v. Fox Rothschild
LLP, 615 F.3d 159, 165 (3d Cir. 2010)). “The Third Circuit has specifically held that the Rooker-
Feldman doctrine bars federal courts from providing relief that would invalidate a state court

foreclosure decision.” /d. (citing Gage v. Wells Fargo Bank, NA AS, 52) F. App’x. 49, 51 (3d Cir.
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 6 of 9 PagelD: 173

2013)). Furthermore, “a paucity of explicit analysis in the court's opinion will not strip the holding
of its validity for purposes of Rooker-Feldman’s jurisdictional bar.” Gulla v. N. Strabane Twp.,
146 F.3d 168, 172 (3d Cir. 1998).

Rooker-Feldman applies where: “(1) the federal plaintiff lost in state court; (2) the plaintiff
complain[s] of injuries caused by [the] state-court judgments; (3) those judgments were rendered
before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and
reject the state judgments.” Great W. Mining & Mineral, 615 F.3d at 166 (internal quotation marks
and citation omitted). “If the relief requested in the federal action requires determining that the
state court’s decision is wrong or would void the state court’s ruling,” then Rooker-Feldman
applies “and the district court has no subject matter jurisdiction to hear the suit.” 177 Corp. v.
Intelnet Int'l Corp., 366 F.3d 205, 211 (3d Cir. 2004) (citation omitted).

Where, however, a “federal plaintiff present[s] some independent claim” not litigated in
the state court, “the federal court has jurisdiction.” even though “that claim denies a legal
conclusion reached by the state court.” /n re Phila. Entm’t & Dev. Partners, LP, 879 F.3d 492,
500 (3d Cir. 2018) (citation omitted), “Fraud in the procurement of a judgment is an ‘independent
claim’ that is not barred by Rooker-Feldman.” Frame v. Lowe, No. 09-2673, 2010 WL 503024, at
*6 (D.N.J. Feb. 8, 2010) (“[The pjlaintiffs claim ... is not that she was injured by the [state]
court’s judgment, but that she was injured by [Defendant's] fraudulent procurement of the
judement.”). Additionally, “when the source of the injury is the defendant's actions (and not the
state court judgment’s), the federal suit is independent, even if it asks the federal court to deny a
legal conclusion reached by the state court.” Great W. Mining & Mineral, 615 F.3d at 167.

Here, the Superior Court denied Appellants’ motion to vacate final judgment on March 16,

2018, and a sheriff's sale was conducted on November 13, 2018. (Appellee’s App. 64-66.)
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 7 of 9 PagelD: 174

Appellants assert they are not seeking a review of the Superior Court’s decision, but challenge the
validity of the decision because it was fraudulently obtatned. (Appellants’ Br. 6.) Appellants,
however, already raised this argument before the Superior Court, (Dec. 17, 2017 Kushner Certif.,
Appellee’s App. 49-50), which the Superior Court rejected by entering judgment against
Appellants. (Final J. Order, No. F-030194-08, (N.J. Super. Ct. Mar. 16, 2018), Appellees
App. 64). Because the Superior Court rejected Appellants’ argument, and that argument is the
basis of Adversary Proceeding, the Adversary Proceeding seeks a determination that the Superior
Court's ruling is wrong. Accordingly, the Court lacks subject matter jurisdiction.

All four elements of the Rooker-Feldman doctrine are met here. First, Appellants lost in
the foreclosure action in Superior Court, as well as in their attempt to vacate the foreclosure order
based on the alleged fraud by HSBC. Second, Appellants now complain of injuries caused by the
Superior Court judgment and seek to show that judgment was wrong. By filing their adversary
proceeding, Appellants were seeking relief in the form of, inter alia, vacating the foreclosure
judgement, removal of the lien, vacating the sale of the Property, and money damages. (Compl.
*6-9, Kushner v. HSBC, No. 19-2030 (Bankr. D.N.J. June 25, 2019).

Third, the adversary proceeding was filed after a final judgment in Superior Court. See
Wharwood v. Chief Fin. Officer-Wells Fargo Bank N.A., No. 19-16590, 2020 WL 3567316, at *4
(D.N.J. July 1, 2020) (stating that final judgment in a foreclosure action is a final judgment for
Rooker-Feldman purposes); Aliperio v. Bank of Am., N.A., 2016 WL 7229114, *8 (D.N.J. Dec. 13,
2016) (citation omitted) (“The final judgment, for purposes of Reoker-Feldman, is... the actual
final judgment of foreclosure.”), aff'd, 764 F. App’x 236 (3d Cir. 2019). The Superior Court

entered a final judgment on August 12, 2015, and denied Appellants’ motion to vacate the

 

* Page numbers preceded by an asterisk refer to the page number of the ECF header.
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 8 of 9 PageID: 175

judgment on March 16, 2018. (Appellee’s App. 44-46, 64.) On June 25, 2019, more than a year
after the Superior Court’s denial, Appellants filed the Adversary Proceeding in bankruptcy court.
(See generally Adversary Compl.) Although Appellants moved to vacate the judgment on
November 7, 2019—after the Adversary Proceeding was dismissed and this appeal was initiated—
this does not affect the finality of the Superior’s Court judgment. Cf Weber v. McGregan,
No. 14-7340, 2016 WL 3381233, at *5—6 (D.N.J. June 9, 2016) (holding that a pending appeal
does not affect the finality of judgment for Rooker-Feldman purposes).

Fourth, Appellants functionally invite the Court to review the Superior Court’s decision.
Because Appellants raised their fraud claim before the Superior Court, it is not an independent
claim over which the Court has jurisdiction. Instead, Appellants ask the Court to find the Superior
Court was wrong in not vacating the foreclosure. Accordingly, all four elements of the Rooker-
Feldman doctrine are satisfied, and the bankruptcy court properly dismissed the Adversary
Proceeding for lack of subject matter jurisdiction.

B. Appellants’ Participation in the October 16 Hearing is Irrelevant.

Appellants argue that their right “to be present is a fundamental right” under the Fifth,
Sixth, and Seventh Amendments, which was violated when the bankruptcy court did not call them
to attend the October 16 hearing. (Appellants’ Br. 11.) Although due process guarantees a litigant
the right to be heard, “in the context of a motion to dismiss,” this right “is satisfied where the
plaintiff receives the ‘opportunity to present legal arguments either orally, in writing, or both at
the [court’s] discretion.’” Berger v. Hahnemann Univ. Hosp..765 F. App’x 699, 703 (3d Cir. 2019)
(quoting Dougherty v. Harper's Magazine Co., 537 F.2d 758, 761 (3d Cir. 1976)). Although the
bankruptcy court may have failed to call Appellants to participate in oral argument, that failure

does not amount to a violation of due process.
Case 3:19-cv-19626-MAS Document 8 Filed 09/11/20 Page 9 of 9 PagelD: 176

IV. CONCLUSION
The bankruptcy court properly dismissed the Adversary Proceeding for lack of subject
matter jurisdiction. The bankruptcy court's failure to call Appellants did not deprive Appellants of
their right to due process. The Court. accordingly, denies Appellants’ appeal. The Court will enter
an Order consistent with this Memorandum Opinion.
Ab dt py)

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

9
